—In consolidated proceedings pursuant to Family Court Act articles 6 and 8, the mother appeals from an order of the Family Court, Dutchess County (Brands, J.), dated April 5, 1995, which, after a hearing, inter alia, awarded the father sole custody of the parties’ two infant children.
Ordered that the order is affirmed, with costs.
*612Although this Court’s authority is as broad as that of the trial court in custody matters (see, Young v Young, 212 AD2d 114, 117; Matter of Rosiana C. v Pierre S., 191 AD2d 432, 433), the general rule is that custody determinations are ordinarily a matter of discretion for the hearing court, the determination of which is based upon a "firsthand assessment of the parties, their credibility, their character, and temperaments”, and should be accorded great deference (Matter of Krebsbach v Gallagher, 181 AD2d 363, 364).
Based upon our review of the record in light of the above principles, we are satisfied that the Family Court correctly determined that the best interests of the children would be served by granting the father sole custody. Bracken, J. P., Santucci, Krausman and McGinity, JJ., concur.